Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 40-47 and 54-57 in the reply filed on 7/1/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how “one of the wheels… is arranged at each of the four corners of the base”.  Applicant needs to clarify that each corner has a distinct wheel arranged at it.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40, 41, 43-45, and 47 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (US 10745985; effective date 5/14/18).
CLAIM 40:  Miller discloses a drilling rig system.  The system comprises a drilling rig comprising a floor (104) which is generally planar (see Fig. 10).  A utility vehicle (10) comprising a base (12), a drive apparatus (first motor 36 and second motor), and a ground engaging motive apparatus (wheels 18, 24) upon which the base is supported on the floor (see Fig. 2).  The drive apparatus being configured to drive the ground engaging motive apparatus so as to move the utility vehicle across the floor, wherein, the ground engaging motive apparatus is configured to be drivable so as to change a direction of travel of the utility vehicle at any point on the floor (see col. 5, lines 13-28).
CLAIM 41:  The utility vehicle further comprises a wireless control signal receiver via which wireless control signals are receivable by the utility vehicle from a remote controller, and the wireless control signals control an operation of the drive apparatus (see col. 7, lines 10-58 discussing navigation systems that rely on wireless signals).
CLAIM 43:  The base of the utility vehicle comprises at least one anchor formation (magnet 60) via which the base of the utility vehicle is securable to a base of at least one additional utility vehicle by an operator (magnet capable of securing to another vehicle).
CLAIM 44:  An anchor (118), wherein, the floor of the drilling rig comprises at least one anchor point (116), and the anchor is configured to extend between the at least one anchor point on the floor of the drilling rig and the at least one anchor formation on the base of the utility vehicle so as to secure the utility vehicle on the floor (see Fig. 10; securing and navigating the vehicle).
CLAIM 45:  The utility vehicle further comprises an anti-lift controller which comprises at least one electronic sensor which is configured to detect at least one of a pitch, a roll and an acceleration of the utility vehicle and which is programmed with a pre-determined threshold level for at least one of the pitch, the roll and the acceleration (see col. 9, lines 38-57 discussing control of “orientation of fork” which would be the pitch of the frame; further discussion on limiting the positioning based on “determined positions” in col. 10).
CLAIM 47:  The drilling rig further comprises a stability control system which comprises means to alter a pitch or a roll of the drilling rig, the anti-lift controller is connected to a wireless signal transmitter, and the anti-lift controller is further programmed to use the wireless signal transmitter to transmit control signals to the stability control system of the drilling rig so that the stability control system reduces a tilting of the floor (see cols. 9 and 10 discussing use of sensors to monitor and control tilt of the frame relative to the floor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 42, 46, and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
CLAIM 42:  Miller discloses the system of claim 40 as described above.  Miller further teaches the utility vehicle further comprises wheels (18, 24), the base of the utility vehicle comprises four sides, each side of the four sides being generally perpendicular to an adjacent side of the four sides so as to form four corners (see Figures).
Miller fails to disclose one of the wheels or a set of the wheels is arranged at each of the four corners of the base; instead disclosing two wheels at a corner and a third wheel on a side.
It would have been obvious to one of ordinary skill in the art at the time of filing to add in a fourth wheel and place each wheel at a separate corner.  The additional wheel would be an obvious duplication of parts in which the fourth wheel would serve the same function as the other three wheels to support and move the system.  The placement of the wheels would be an obvious rearrangement of parts that one of ordinary skill in the art would recognize as the logical placement for four wheels to spread out the load.  The additional wheel is not disclosed to supply any unforeseen benefit.  Thus, one of ordinary skill in the art would have a reasonable expectation of success.
CLAIM 46:  Miller discloses the elements of claim 45 as discussed above.
Miller fails to disclose the utility vehicle further comprises a plurality of load sensors each of which is configured to measure a load at a point on the base, and the anti-lift controller is connected to the plurality of load sensors and is further programmed to use signals received from the load sensors to determine a distribution of the load over the base.
Examiner takes official notice that load sensors are well known in the art as a means of measuring forces.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Miller to include well known load sensors as described in the claim as a combination of known prior art elements in which the load sensors would perform the known function of supplying data regarding the forces applied to the vehicle.  One of ordinary skill in the art would use that data in the control unit to make sure the vehicle was operating in a safe manner.  This would result in a reasonable expectation of success.
CLAIM 54:  Miller discloses a method of using the drilling rig system as recited in claim 40 to move an elongate object over the floor.  The method comprises providing the elongate element (100) comprising a first end and a second end, the first end being opposite to the second end (pipe ends).  Providing a first utility vehicle.  Supporting the first end of the elongate element on the first utility vehicle (see Fig. 8).  Moving the first utility vehicle so as to transport the elongate element to a desired position on the floor and so that the first utility vehicle is located in a first end position (see Fig. 14).
Miller fails to disclose providing a second utility vehicle separate from the first utility vehicle and supporting the second end of the elongate element with the second vehicle parallel to the floor.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Miller to include a second utility vehicle as a duplication of parts.  One of ordinary skill in the art would reasonable expect two vehicles working together to lift elongate elements would allow the vehicles to lift heavier elements and have more control over the elements than one vehicle working by itself.  The grips (magnets) of the vehicles would allow for parallel support.  Thus one of ordinary skill in the art would find a reasonable likelihood of success.
CLAIM 55:  Miller discloses lifting the elongate element and moving the vehicle to place it in the proper location.  The use of the two vehicles as described in the claim would be the same as the use of the vehicle and the roughneck described in Miller.
CLAIM 56:  Miller discloses moving the first utility vehicle away from the first end position once the first end of the elongate element is no longer supported on the first utility vehicle (vehicle releases and goes to pick up another pipe).
CLAIM 57:  Miller discloses moving the utility vehicle into the first end position; and then using the elevator apparatus to lift the elongate element off the utility vehicle (installation process).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows similar vehicles for drill rigs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679